Exhibit 10.2

FIRST AMENDMENT TO

ZYMOGENETICS

DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES

This Amendment is made to the ZymoGenetics Deferred Compensation Plan for Key
Employees (the “Plan”) which was originally effective November 1, 1992 and most
recently amended and restated effective November 1, 1997. The following
amendments are effective as of January 1, 2003. All terms defined in the Plan
shall have the same meaning when used herein. All provisions of the Plan not
amended by this Amendment shall remain in full force and effect.

1. The first sentence of Article III(2)(a) is amended to read as follows:

An eligible employee will become a Participant upon executing and returning to
the Administrator a Participation Agreement pursuant to which he authorizes the
Company to withhold from his salary and/or bonus and elects the date upon which
he will receive or begin to receive a distribution of the amounts deducted and
withheld pursuant to that Participation Agreement, as provided below.

2. Article III(2)(a)(2) is amended to read as follows:

(2) Investment Election. A Participant’s Account Balance will be adjusted for
earnings, gains and losses as if it were invested in the deemed investment
option(s) selected by the Participant. A Participant shall select the deemed
investment option(s) to be used for such purpose when he first becomes a
Participant. Thereafter, a Participant may change the deemed investment options
to be used with respect to his current Account Balance and/or with respect to
future allocations to his Account Balance by submitting a new election form to
the Administrator in accordance with, and subject to, such rules as the
Administrator may establish. Such new election will be effective as of the first
day of the first calendar quarter commencing after it is received by the
Administrator, and shall continue in effect thereafter until changed in
accordance with this paragraph. To the extent a Participant fails to select a
deemed investment option for any portion of his Account Balance or future
allocations thereto, the Participant will be deemed to have selected the



--------------------------------------------------------------------------------

deemed investment option designated by the Administrator as the default option.
In no event will a Participant’s selection of a deemed investment option
require, or be construed as requiring, the Administrator, the Company or the
trustee to invest any of the Company’s or Trust’s assets in such investment
option or in any other particular investment.

3. The last two sentences of Article III(2)(d) are amended to read as follows:

For periods after 1997, Special Allocations made to a Participant shall be
subject to the Investment Election for future allocations to the Participant’s
Account Balance in effect at the time the Special Allocation is made. If no such
Election is in effect, then the Administrator may permit the Participant to make
an Investment Election as described in Article III(2)(a)(2), and such Election
shall be effective, even if it is not the first day of a calendar quarter.

4. Article III(2)(e) is amended to read as follows:

(e) Termination of Employment. Upon termination of employment with the Company,
a Participant will no longer be entitled to participate in the Plan, but will
continue to be entitled to select, pursuant to Article III(2)(a)(2), the deemed
investment options used to adjust his Account Balance for earnings, gains and
losses.

5. Article IV(1) is by adding the following new sentences at the end thereof:

The deemed investment options are to be used for earnings, gains and loss
measurement purposes only. The use of a particular deemed investment option,
whether or not pursuant to a Participant’s selection of such option, and the
crediting or debiting of amounts to a Participant’s Account Balance based on the
performance of such option, shall not be considered or construed as an actual
investment by, or on behalf of, such Participant in any investment option or
other investment. No Participant or Beneficiary shall have any preferred claim
to the amounts credited to a Participant’s Account Balance or to any assets of
the Company or the Trust on account of a Participant’s participation in the Plan
prior to the time such amounts are actually paid to the Participant or
Beneficiary, and then only to the extent of any such payment.

6. The second-to-last sentence of Article IV(2) is deleted in its entirety.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ZymoGenetics, Inc. has caused this Amendment to be executed
on the date indicated below.

 

    ZYMOGENETICS, INC. Dated: May 2, 2008     By:    /s/ Bruce L.A. Carter      
  Bruce L.A. Carter       Its:   Chairman and Chief Executive Officer

 

-3-